Citation Nr: 9913874	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-15 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code, (formerly 
codified at Chapter 106, Title 10, United States Code, prior 
to December 1, 1994), subsequent to March 1, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant's undated certificate of release or discharge 
from active duty prepared on temporary records and the 
appellant's affidavit showed active duty from March to August 
1994 with 5 months and 15 days of prior active service and 11 
months and 12 days of prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination from the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the appellant that his 
Chapter 1606 benefits had been terminated.  The appellant is 
not represented in connection with this appeal.


FINDING OF FACT

The Department of Defense (DOD) has established August 22, 
1997, as the eligibility date for the appellant's eligibility 
for Chapter 1606 benefits, and has not established a 
subsequent suspension/termination date for those benefits.


CONCLUSION OF LAW

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code (formerly 
codified at Chapter 106, Title 10, United States Code, prior 
to December 1, 1994), subsequent to March 1, 1998, is 
warranted.  10 U.S.C.A. § 16132 (West 1991); 38 C.F.R. 
§ 21.7540 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, subsequent to March 1, 1998.  

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132 (West 1991).

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a) (1998).  In this case, 
several computerized Chapter 1606 DOD data records dated from 
March to December 1998 reflect that the appellant's 
eligibility date for Chapter 1606 benefits was established as 
August 22, 1997, and that no eligibility 
suspension/termination date has been established.

In January 1998, the appellant submitted an application for 
Chapter 1606 educational benefits.  Thereafter, an enrollment 
certification was received and benefits were awarded for a 
portion of a period of enrollment at Baruch College beginning 
January 31, 1998; however, benefits were terminated in March 
1998.  In its determination, the RO stated that "current 
regulations" required that a separation from the Selected 
Reserve for more than one year "terminates further 
eligibility to chapter 1606 [benefits]."

The Board notes that computerized Chapter 1606 DOD data 
records dated from March to December 1998 reflected that the 
appellant had an earlier period of eligibility for Chapter 
1606 benefits.  His initial eligibility date to Chapter 1606 
benefits was established as August 30, 1991, and his 
eligibility suspension/termination date for that period was 
established as May 20, 1992.  

In the statement of the case issued in September 1998 the RO 
cited the VA Education Procedures Manual as support for its 
denial of Chapter 1606 benefits.  VA Education Procedures 
M22-4, Part VIII, Chapter 1, Paragraph 1.03(f) (May 12, 
1997).  While the cited section of the VA Education 
Procedures Manual does state that "[a] separation from the 
Selected Reserve of more than one year terminates further 
eligibility to [chapter 1606]", that provision also 
concludes with the statement, "[r]emember, as stated above, 
only DOD and DOT have authority to make eligibility 
determinations for [chapter 1606]."  The "stated above" 
reference points to a note at the beginning of the paragraph 
which once again states that "only DOD and DOT have 
authority to make eligibility determinations for chapter 
106."  The note continues, "[t]his paragraph states VA's 
understanding of the law and DOD and DOT policy. . . VA does 
not have policy authority in this area."

Thus, the above referenced law and administrative records 
make clear that eligibility determinations for Chapter 1606 
benefits are ultimately the province of DOD, notwithstanding 
contrary VA interpretations of DOD policies.  In this case, 
as noted previously, DOD data records contained in the claims 
folder dated as recently as December 1998 clearly reflect 
that the appellant's eligibility date for Chapter 1606 
benefits was established as August 22, 1997.  There is no 
evidence showing that the eligibility period which began at 
that time has been suspended or terminated.

The Board recognizes that the VA's interpretation of DOD 
policy suggests that the veteran in this case is ineligible 
for the claimed benefits due to an earlier period of 
eligibility in the Selected Reserve; however, VA has no legal 
authority to determine eligibility for Chapter 1606 benefits 
or to correct an inaccurate DOD-verified eligibility date.  
The regulations clearly reflect that determinations of 
eligibility dates for Chapter 1606 benefits are within the 
sole purview of the Armed Forces.  No such authority has been 
delegated to any other source.

The VA is charged with administering the law as it is written 
and, as noted above, governing legal criteria specifically 
provide for an award of benefits where eligibility has been 
established by DOD.  Thus, the Board will grant the benefit 
sought on appeal.  Based on the foregoing, the Board finds 
that the appellant is entitled to payment of educational 
benefits under Chapter 1606, Title 10, United States Code, 
subsequent to March 1, 1998.


ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code, (formerly 
codified at Chapter 106, Title 10, United States Code, prior 
to December 1, 1994), subsequent to March 1, 1998, is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

